DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states “Matsuo fails to disclose or suggest any technical feature reagarding the ratio of the cross-sectional areas of the alleged cooling section (38) and the inverter casing (46)”. Examiner disagrees.
Paragraphs [0037] and [0040] and FIG 4, 6-8 discloses that a hole (35) is provided so that the fins (43) of the power module (23) are in direct contact with the cooling flow path (37). It can be clearly seen in FIG 4 7, 8 that the hole (35) is at least 50% in area compared to the surrounding areas.

    PNG
    media_image1.png
    312
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    746
    media_image2.png
    Greyscale

	Thus, the argument is not persuasive.

	Regarding claim 8, Applicant states “Soma fails to disclose or suggest any technical feature regarding any sealing structure disposed around the hole 11i that communicates the alleged top portion 12”. Examiner disagrees.
	Paragraph [0034] of Soma specifically discloses that the case 11 and the top portion 12 are sealed with a sealing member with waterproof feature.

    PNG
    media_image3.png
    139
    613
    media_image3.png
    Greyscale

	Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 2013/0049495).
Regarding claim 1, Matsuo teaches an integrated apparatus of water-cooled motor and driver, comprising:
a motor housing (10, 11), comprising:
a motor-housing inner wall (11) surrounding and receiving a motor assembly (3);
a motor-housing outer wall (10) surrounding the motor-housing inner wall (11), wherein the exterior of the motor-housing outer wall (10) has a first connecting surface (46);

    PNG
    media_image4.png
    281
    420
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    612
    539
    media_image5.png
    Greyscale

a heat-dissipation flow channel (37), wherein one end (39) of the heat- dissipation flow channel (37) is connected to the inlet (15), the end of the heat- dissipation flow channel (37) contacts and is received between the motor-housing inner wall (11) and the motor-housing outer wall (10; FIG 7); and
an outlet (16) connected to the other end of the heat-dissipation flow channel (37) and disposed on the motor-housing outer wall (10); and

    PNG
    media_image6.png
    655
    569
    media_image6.png
    Greyscale

a driver housing (23) receiving a driver assembly (2), wherein the exterior of the driver housing (23) has a second connecting surface (42) connected with and bonded to the first connecting surface (46) of the motor-housing outer wall (10; FIG 8), 
wherein the heat-dissipation flow channel (37) further comprises a cooling section (38) arranged corresponding to the first connecting surface (FIG 7), the cooling section (38) is exposed from the first connecting surface (46), and a cross-sectional area of the cooling section (38) that is projected on the first connecting surface (46) is greater than 50% of an area of the first connecting surface (46).

    PNG
    media_image7.png
    439
    420
    media_image7.png
    Greyscale

As can be seen in FIG 4, 6-8, the connecting surface is open where the cooling section is located to allow the driver housing to directly contact the cooling section. The cooling section in FIG 7 discloses that the surface area of the cooling section is larger than the surrounding contact area, indicating the cooling section surface area is greater than 50% of the first connecting surface area.

    PNG
    media_image8.png
    384
    468
    media_image8.png
    Greyscale

Regarding claim 2/1, Matsuo was discussed above in claim 1. Matsu further teaches wherein both of the first connecting surface (46) and the second connecting 3surface (42) are planar (FIG 6), and the cooling section (38) of the heat-dissipation flow channel (37) is 4windingly arranged corresponding to the first connecting surface (FIG 7).
Regarding claim 3/1, Matsuo was discussed above in claim 1. Matsu further teaches wherein the second connecting surface (42) is planar, the cooling section (38) of the heat-dissipation flow channel (37) is windingly arranged corresponding to the first connecting surface (46), and a portion of the cooling section (38) of the heat-dissipation flow 5channel (37) overlaps with the first connecting surface (46).
Regarding claim 4/1, Matsuo was discussed above in claim 1. Matsu further teaches comprising a seal ring ([0036]) disposed between the first connecting surface 3and the second connecting surface (seal is placed around the flow channel 37).
Regarding claim 5/1, Matsuo was discussed above in claim 1. Matsu further teaches comprising a thermal-conductive material (43) disposed between the first 3connecting surface (46) and the second connecting surface (42).
Regarding claim 7/1, Matsuo was discussed above in claim 1. Matsu further teaches wherein a cooling liquid (44) circulates in the heat-dissipation flow channel (37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Soma et al. (US 2013/0241327).
Regarding claim 6/1, Matsuo was discussed above in claim 1. Matsuo fails to teach comprising a top portion, wherein the top portion is disposed on and 3covers the motor-housing inner wall and the motor-housing outer wall, the top portion 4surrounds and receives an electrical connector, and the electrical connector is 5electrically connected to the motor assembly and the driver assembly.
Soma teaches comprising a top portion (12), wherein the top portion (12) is disposed on and 3covers the motor-housing outer wall (11), the top portion (12) 4surrounds and receives an electrical connector (64), and the electrical connector (64) is 5electrically connected to the motor assembly (3) and the driver assembly (5).
While Soma does not disclose a motor-housing inner wall, when combined with Matsuo, the cover (12) of Soma will also cover the inner wall.


Regarding claim 8, Matsuo teaches an integrated apparatus of water-cooled motor and driver, comprising:
a motor-housing inner wall (11) surrounding and receiving a motor assembly (3);
a motor-housing outer wall (10) surrounding the motor-housing inner wall (11), wherein the exterior of the motor-housing outer wall (11) has a receiving groove (13) configured to receive a driver assembly (2);
an inlet (15) disposed on the motor-housing outer wall (10);
a heat-dissipation flow channel (37), wherein one end of the heat-dissipation flow channel (37) is connected to the inlet (15), the end of the heat-dissipation flow channel (37) contacts and is received between the motor-housing inner wall (11) and the motor-housing outer wall (10); and
an outlet (16) connected to the other end of the heat-dissipation flow channel (37) and disposed on the motor-housing outer wall (10), 
wherein the receiving groove (13) comprises:

an annular sidewall (FIG 6, 8) connected to the connecting surface (46); and
a cover plate ([0031]; a cover) connected to the annular sidewall, wherein the connecting surface (46), the annular sidewall and the cover plate collectively surround the driver assembly (2), 
wherein the heat-dissipation flow channel (37) further comprises a cooling section (38) arranged corresponding to the connecting surface (46).
Matsuo fails to teach a top portion disposed on and covering the motor-housing inner wall and the motor-housing outer wall, wherein the top portion has an accommodating space communicating with the receiving groove via a first connecting opening; and
a sealing ring disposed around the first connecting opening.
Soma teaches a top portion (12) disposed on and covering the motor-housing outer wall (11), wherein the top portion (12) has an accommodating space (12c) communicating with the receiving groove (R2, R3) via a first connecting opening (11f); and
a sealing ring ([0034]) disposed around the first connecting opening (11f).

    PNG
    media_image3.png
    139
    613
    media_image3.png
    Greyscale



    PNG
    media_image9.png
    774
    575
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Matsuo to incorporate Soma’s teaching a top portion disposed on and covering the motor-housing outer wall, wherein the top portion has an accommodating space communicating with the receiving groove via a first connecting opening; and a sealing ring disposed around the first connecting opening, for the advantages of waterproofing the motor and the electronic parts.
Regarding claim 9/8, Matsuo in view of Soma was discussed above in claim 8. Mastuo fails to teach wherein the seal ring is disposed between the annular sidewall and the cover plate.
Soma teaches wherein the seal ring ([0044]-[0045], [0048]) is disposed between the annular sidewall (11c) and the cover plate (16, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Matsuo to incorporate Soma’s teaching wherein the seal ring is disposed between the annular sidewall and the cover plate, for the advantages of waterproofing the space accommodating electronic parts.
Regarding claim 10/8, Matsuo in view of Soma was discussed above in claim 8. Matsuo fails to teach wherein the top portion 4surrounds and receives an electrical connector, and the electrical connector is 5electrically connected to the motor assembly and the driver assembly.
Soma teaches comprising a top portion (12), wherein the top portion (12) is disposed on and 3covers the motor-housing outer wall (11), the top portion (12) 4surrounds and receives an electrical connector (64), and the electrical connector (64) is 5electrically connected to the motor assembly (3) and the driver assembly (5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Matsuo to incorporate Soma’s teaching comprising wherein the top portion 4surrounds and receives an electrical connector, and the electrical connector is 5electrically connected to the motor assembly and the driver assembly, for the advantages of storing the coil switching element with the motor for a more compact design.
Regarding claim 11/10, Matsuo in view of Soma was discussed above in claim 10. Soma further teaches wherein the electrical connector (64) is disposed in the accommodating 4space (12c).
Regarding claim 12/8, Matsuo in view of Soma was discussed above in claim 8. Matsu further teaches wherein a cooling liquid (44) circulates in the heat-dissipation flow channel (37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834